DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
In the amendment filed 03/22/2022 the following occurred: Claims 9, 11-12, 15-18 were amended; Claims 10, 13-14, and 19-20 were canceled; and Claims 21-25 were added as new. Claims 1-8 are withdrawn. Claims 9, 11-12, 15-18, and 21-25 will be considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 11-12, 15-18, 21-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 9, 11-12, 15-18, 21-22, and 24-25 are drawn to a method and a non-transitory storage media, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 9 recites collecting, from a patient, a plurality of medical information from the patient, wherein the plurality of medical information includes biometric measurements; receiving, by an intake professional, the plurality of medical information; determining, by the intake professional, whether a higher qualified health professions needs to be consulted; if a higher qualified health care professional is needed, providing a communicate with the higher qualified health care professional; generating, by the higher qualified medical services provider, a diagnosis.
Independent claim 15 recites collecting, from a patient in, a plurality of medical information from the patient, wherein the plurality of medical information includes biometric measurements; receiving, by an intake professional, the plurality of medical information; determining, by the intake professional, whether a higher qualified health professions needs to be consulted; if a higher qualified health care professional is needed, providing a communicate with the higher qualified health care professional; generating, by the higher qualified medical services provider, a diagnosis.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that “present invention relates generally to a system and method for providing medical services, and more particularly, to a medical services system and method that assists medical services professionals in diagnosing and treating remote patients” (see: specification paragraph 2). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address the “need for a medical services system that allows doctors and other medical professionals to examine, diagnose, and treat patients without requiring the patients to be physically present with the medical professional” (see: specification paragraph 8). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a medical services kiosk on an electronic communication network…obtained by biometric devices in the medical services kiosk…in remote communication with the patient in the medical services kiosk by the electronic communication network…interlink…wherein the method is performed by one or more computing devices”, “by a second client device” (claim 9), “One or more non-transitory storage media storing instructions which, when executed by one or more processor, cause…a medical services kiosk on an electronic communication network…obtained by biometric devices in the medical services kiosk…in remote communication with the patient in the medical services kiosk by the electronic communication network…interlink” (claim 15), “wherein the medical services kiosk includes a medication store component…the medical services kiosk…a camera in the medical services kiosk ” (claim 22), “a camera in the medical services kiosk” (claim 24), which are additional elements that are recited at a high level of generality (e.g., “the method is performed by one or more computing devices” through no more than a statement that, for example, a plurality of information is collected from a patient) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “[o]ne or more non-transitory storage media storing instructions which, when executed by one or more processor” language is incidental to the “instructions” executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “transmitting, by the medical services kiosk, a plurality of images, videos, and audio to the intake professional” (claim 12), “transmitting, by the medical services kiosk, a plurality of images, videos, and audio to the first client device” (claim 18), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. Similarly, the claims recite the additional elements of “receiving of instructions via a medicine storage component of the medical services kiosk for dispensing medication to the patient” (claim 16), “sending instructions to the medical services kiosk to dispense the medication from the medication storage component to the patient; and verifying the dispensed medication using a camera in the medical services kiosk” (claim 18), and “verifying the dispensed medication using a camera in the medical services kiosk” (claim 24) are considered an insignificant post-solution activity concerning an insignificant application, and similarly, the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 16, where “In another aspect, the medical services system further comprises sensors, lighting, microphones, kiosks, computers/tablets, and a plurality of medical equipment including but not limited to thermometers, scales, blood pressure checkers, otoscopes, glucose monitors, etc., in order to acquire the necessary medical information from the patient and transmit the medical information to the remote medical professional.”
Paragraph 51, where “…well-known structures and devices are shown in block diagram form in order to avoid unnecessarily obscuring the present invention…”
Paragraph 52, where “…In some embodiment, the various components of the medical services system 100 are implemented at least partially by hardware at one or more computing devices, such as one or more hardware processors executing instructions stored in one or more memories for performing various functions described herein. For example, descriptions of various components (or modules) as described in this application may be interpreted by one of skill in the art as providing pseudocode, an informal high-level description of one or more computer structures. The descriptions of the components may be converted into software code, including code executable by an electronic processor. The medical services system 100 illustrates only one of many possible arrangements of components configured to perform the functionality described herein. Other arrangements may include fewer or different components, and the division of work between the components may vary depending on the arrangement.”
Paragraph 54, where “Although only the client device 112 and the medical facility clinician device 122 are depicted, the medical services system 100 may include multiple client devices 112 or medical facility clinician devices 122 that transmit activity events over the network 102. Examples of the client device 112 and the medical facility clinician device 122 include a laptop computer, a tablet computer, a smartphone, a desktop computer, and any other mechanism used to access networks and software. An example of software that executes on the client device 112 and the medical facility clinician device 122 includes a communication service that is configured to establish a secure session between the patient 114 and the medical professional 124 in order to conduct medical services.”
Paragraph 57, where “In one embodiment, the medical services system kiosk inventory storage component 206 comprises a plurality of securely locked medicines and medical equipment configured to be distributed to the patient 114 in the interior chamber 300 upon a set of instructions administered by the medical professional 124 via the medical facility clinician device 122. The medical services system kiosk inventory storage component 206 may be configured to perform security checks via barcode, RFID, and/or a retractable camera device 304 in order for the medical professional 124 to verify the dispensed medicine, the patient 114 and/or effectively distribute valid prescriptions. In one embodiment, the medical services kiosk 200 comprises a plurality of airtight passageways to support transporting of the medicines and/or medical equipment from the medical services system kiosk inventory storage component 206 to the interior chamber 300…”
Paragraph 59, where “…The projector may be configured to display an image of the remotely-located medical professional 124, optionally in combination with a background image allowing the medical professional 124 to be portrayed with a background image such as, but not limited to, the logo or other indicator associated with the remote medical facility 120 and/or the medical professional 124.
Paragraph 66, where “…During the latter part of the session, the background is the second user indicator component 408, which is color-coded red (for example, by emitting a red light) indicating that the medical professional 124 is a doctor. In one embodiment, the user indicator components 406 and 408 may be symbol-coded, graphic-coded, or any other means suitable to indicate a distinction between two separate individuals.”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 11-12, 16-18, 21-22, and 24, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 11-12, 15-18, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 9, the claim teaches that “the method is performed by one or more computing devices”, but also teaches that the receiving is performed “by an intake professional”, that the determining is performed “by the intake professional”, and that the generating is performed “by the higher qualified medical services provider”, which renders it unclear as to who or what is performing the method steps of the invention.

As per claim 9, the claim teaches “collecting, from a patient in a medical services kiosk on an electronic communication network, a plurality of medical information from the patient, wherein the plurality of medical information includes biometric measurements obtained by biometric devices in the medical services kiosk”, but it is unclear as to what or who is performing the collecting. 

As per claim 15, the claim teaches that “[o]ne or more non-transitory storage media storing instructions which, when executed by one or more processor, cause”, for example, receiving “by an intake professional”, determining “by the intake professional,” and generating a diagnosis “by the higher qualified medical services provider”, but it is unclear as to how a processor executing instructions performs tasks claimed as performed by people. 

As per claim 18, the claim recites the limitation of “the first client device”, but there is insufficient antecedent basis for this limitation in the claim.

Claims 11-12, 16-17, and 21-25 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-12, 15-18, 21-22, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2009/0241177 to Bluth in view of U.S. Patent Application Publication 2009/0276242 to Waisbren.

As per claim 9, Bluth teaches a method for providing medical services comprising: 
collecting, from patient in a medical services kiosk on an electronic communication network (see: Bluth, Fig. 5; and paragraph 81, is met by kiosk system to provide a user with a secure and private experience by fully enclosing the user during use of the kiosk system), a plurality of medical information from the patient, wherein the plurality of medical information includes biometric measurements obtained by biometric devices in the medical services kiosk (see: Bluth, Fig. 5; and paragraph 59, 63, 72, and 77, is met by components including weight-scale, blood pressure monitor, temperature sensor, visual input device, thumbprint reader);  
receiving, by in remote communication with the patient in the medical services kiosk by the electronic communication network, the plurality of medical information (see: Bluth, Fig. 1; Fig. 2; and paragraph 43 and 53, is met by remotely located health care professional can fully interact with the user at the kiosk system via a remotely located user-data screen system including live video, thereby facilitating a telehealth interaction with a remotely located health care professional);
generating, by the higher qualified medical services provider, a diagnosis (see: Bluth, paragraph 32, 51, 53, and 55, is met by the kiosk system enabling greatly enhanced telehealth with live patient/user video to allow health care professionals to conduct diagnoses over long distances easily and efficiently; the doctor would like to closely and accurately monitory a patient vital signs remotely using the health information and assessment system; the remotely located health care professional may be able to select which pieces of health information are displayed by user-data screen; and a remotely located doctor may write a drug prescription for the patient, and the kiosk system may be equipped with several of the most widely prescribed drugs in an automated dispensing device);
wherein the method is performed by one or more computing devices (see: Bluth, Fig. 1; and paragraph 25, 26, 43, and 86, is met by architecture of a managed health system or community-based health information and screening kiosk system, which involves a combination of computer and medical device hardware and software).
Bluth teaches a triage situation where patients can communicate with the kiosk system to provide information regarding their condition, where an on-site nurse or other health care professional may then work with the kiosk system to determine the user's relative health situation such as whether and when the user needs professional care (see: Bluth, paragraph 57), but Bluth fails to specifically teach remotely receiving the plurality of medical information by an intake professional so as to perform determining, by the intake professional, whether a higher qualified health professions needs to be consulted; if a higher qualified health care professional is needed, providing a communicate interlink with the higher qualified health care professional; however, Waisbren teaches internet communications between physicians and patients and between physicians and other physicians through a website, where communications facilities include teleconferencing and videoconferencing, such that the patient is assisted in physician selection by a triage nurse and is placed in communication with an appropriate physician (see: Waisbren, paragraph 21, 29, 31, 50, 54, 56, 60, and 72).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the kiosk system triage as taught by Bluth to include internet communications between physicians and patients and between physicians and other physicians through a website, where communications facilities include teleconferencing and videoconferencing, such that the patient is assisted in physician selection by a triage nurse and is placed in communication with an appropriate physician as taught by Waisbren with the motivation of, when a chart is incorrectly triaged or a patient is not sure which doctor or specialty to choose, a human triage nurse receives, examines, and forwards the patient chart and/or medical information to an appropriate specialist, and/or with the motivation of facilitating provision of a second option by connecting intra-operative video camera to a distant surgeon (see: Waisbren, paragraph 29 and 60).

As per claim 11, Bluth and Waisbren teach the invention as claimed, see discussion of claim 9, and further teach: 
wherein the plurality of medical information comprises a weight, blood pressure, or temperature (see: Bluth, paragraph 51 and 53, is met by the health information and assessment system is able to accurately obtain a user's vital signs, doctor would like to closely and accurately monitor a patient's vital signs, such as body temperature, pulse or heart rate, blood pressure, and respiratory rate, where all of these vital signs, and many more health metrics, can be monitored remotely using the health information and assessment system, such that a doctor or nurse is then able to receive an electronic transmission of the desired vital sign data, and other data, so that the doctor or nurse can monitor the patient's vital signs remotely, and even communicate directly with the patient while the kiosk system is in use).

As per claim 12, Bluth and Waisbren teach the invention as claimed, see discussion of claim 9, and further teach: 
transmitting, by the medical services kiosk, a plurality of images, videos, and audio to the intake professional (see: Bluth, paragraph 53 and 55, is met by the user-data screen may be combined with a health care professional video camera to capture a video image of the health care professional, which then may be displayed to the kiosk user, thereby facilitating a telehealth interaction with a remotely located health care professional, the kiosk systems is to provide live video for verbal discussions between users and remotely located doctors).

As per claim 15, Bluth teaches one or more non-transitory storage media storing instructions which, when executed by one or more processor, cause (see: Bluth, paragraph 25 and 34, is met by a combination of computer and medical device hardware, computer and input device software, and a hard drive or a standard media format such as a flashdrive, a CD, a DVD): 
collecting, from a patient in a medical services kiosk on an electronic communication network (see: Bluth, Fig. 5; and paragraph 81, is met by kiosk system to provide a user with a secure and private experience by fully enclosing the user during use of the kiosk system), a plurality of medical information from the  patient, wherein the plurality of medical information includes biometric measurements obtained by biometric devices in the medical services kiosk (see: Bluth, Fig. 5; and paragraph 59, 63, 72, and 77, is met by components including weight-scale, blood pressure monitor, temperature sensor, visual input device, thumbprint reader); 
receiving, by in remote communication with the patient in the medical services kiosk by the electronic communication network, the plurality of medical information (see: Bluth, Fig. 1; Fig. 2; and paragraph 43 and 53, is met by remotely located health care professional can fully interact with the user at the kiosk system via a remotely located user-data screen system including live video, thereby facilitating a telehealth interaction with a remotely located health care professional); 
generating, by the higher qualified medical services provider, a diagnosis (see: Bluth, paragraph 32, 51, 53, and 55, is met by the kiosk system enabling greatly enhanced telehealth with live patient/user video to allow health care professionals to conduct diagnoses over long distances easily and efficiently; the doctor would like to closely and accurately monitory a patient vital signs remotely using the health information and assessment system; the remotely located health care professional may be able to select which pieces of health information are displayed by user-data screen; and a remotely located doctor may write a drug prescription for the patient, and the kiosk system may be equipped with several of the most widely prescribed drugs in an automated dispensing device).
Bluth teaches a triage situation where patients can communicate with the kiosk system to provide information regarding their condition, where an on-site nurse or other health care professional may then work with the kiosk system to determine the user's relative health situation such as whether and when the user needs professional care (see: Bluth, paragraph 57), but Bluth fails to specifically teach remotely receiving the plurality of medical information by an intake professional so as to perform determining, by the intake professional, whether a higher qualified health professions needs to be consulted; if a higher qualified health care professional is needed, providing a communicate interlink with the higher qualified health care professional; however, Waisbren teaches internet communications between physicians and patients and between physicians and other physicians through a website, where communications facilities include teleconferencing and videoconferencing, such that the patient is assisted in physician selection by a triage nurse and is placed in communication with an appropriate physician (see: Waisbren, paragraph 21, 29, 31, 50, 54, 56, 60, and 72).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the kiosk system triage as taught by Bluth to include internet communications between physicians and patients and between physicians and other physicians through a website, where communications facilities include teleconferencing and videoconferencing, such that the patient is assisted in physician selection by a triage nurse and is placed in communication with an appropriate physician as taught by Waisbren with the motivation of, when a chart is incorrectly triaged or a patient is not sure which doctor or specialty to choose, a human triage nurse receives, examines, and forwards the patient chart and/or medical information to an appropriate specialist, and/or with the motivation of facilitating provision of a second option by connecting intra-operative video camera to a distant surgeon (see: Waisbren, paragraph 29 and 60).

As per claim 16, Bluth and Waisbren teach the invention as claimed, see discussion of claim 15, and further teach: 
receiving instructions via a medicine storage component of the medical services kiosk for dispensing medication to the patient (see: Bluth, paragraph 51, 53, and 55, is met by the doctor would like to closely and accurately monitory a patient vital signs remotely using the health information and assessment system; the remotely located health care professional may be able to select which pieces of health information are displayed by user-data screen; and a remotely located doctor may write a drug prescription for the patient, and the kiosk system may be equipped with several of the most widely prescribed drugs in an automated dispensing device that is capable of measuring a prescribed amount of the prescription drug and then bottling this prescribed amount in a consumer container)

As per claim 17, Bluth and Waisbren teach the invention as claimed, see discussion of claim 15, and further teach: 
wherein colecting the plurality of medical information comprises weight, blood pressure or temperature of a patient (see: Bluth, paragraph 51 and 53, is met by the health information and assessment system is able to accurately obtain a user's vital signs, doctor would like to closely and accurately monitor a patient's vital signs, such as body temperature, pulse or heart rate, blood pressure, and respiratory rate, where all of these vital signs, and many more health metrics, can be monitored remotely using the health information and assessment system, such that a doctor or nurse is then able to receive an electronic transmission of the desired vital sign data, and other data, so that the doctor or nurse can monitor the patient's vital signs remotely, and even communicate directly with the patient while the kiosk system is in use).

As per claim 18, Bluth and Waisbren teach the invention as claimed, see discussion of claim 15, and further teach: 
transmitting, by the medical services kiosk, a plurality of images, videos, and audio to the first client device (see: Bluth, paragraph 53 and 55, is met by the user-data screen may be combined with a health care professional video camera to capture a video image of the health care professional, which then may be displayed to the kiosk user, thereby facilitating a telehealth interaction with a remotely located health care professional, the kiosk systems is to provide live video for verbal discussions between users and remotely located doctors).

As per claim 21, Bluth and Waisbren teach the invention as claimed, see discussion of claim 9, and further teach: 
prescribing a medication for the patient (see: Bluth, paragraph 55, is met by write a drug prescription for the patient).

As per claim 22, Bluth and Waisbren teach the invention as claimed, see discussion of claim 21, and further teach: 
wherein the medical services kiosk includes a medication store component, the method further comprising: sending instructions to the medical services kiosk to dispense the medication from the medication storage component to the patient; and verifying the dispensed medication using a camera in the medical services kiosk (see: Bluth, paragraph 24, 55, 59, and 66-67, is met by the kiosk system may be equipped with several of the most widely prescribed drugs in an automated dispensing device that is capable of measuring a prescribed amount of the prescription drug and then bottling this prescribed amount in a consumer container, and a camera in the kiosk system for if a remote health care professional wishes to see a close-up image of a user).

As per claim 24, Bluth and Waisbren teach the invention as claimed, see discussion of claim 16, and further teach: 
further storing instructions that, when executed by one or more processor, cause: verifying the dispensed medication using a camera in the medical services kiosk (see: Bluth, paragraph 24, 55, 59, and 66-67, is met by the kiosk system may be equipped with several of the most widely prescribed drugs in an automated dispensing device that is capable of measuring a prescribed amount of the prescription drug and then bottling this prescribed amount in a consumer container, and a camera in the kiosk system for if a remote health care professional wishes to see a close-up image of a user).

Claims 23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2009/0241177 to Bluth in view of U.S. Patent Application Publication 2009/0276242 to Waisbren further in view of WO 02/096339 to Gallant.

As per claim 23, Bluth and Waisbren teach the invention as claimed, see discussion of claim 9, but fail to specifically teach: 
wherein the medical services kiosk comprises privacy window panel separating an interior chamber from an exterior of the medical services kiosk, the method further comprising: setting the privacy window to an opaque mode preventing anyone from seeing into the medical services kiosk from the exterior of the medical services kiosk.
However, Gallant teaches a modular work cell for a patient room including a privacy window that can be activated by a patient or a caregiver to change the window from transparent to opaque to prevent viewing through window (see: Gallant, Fig. 1-4, ele. 78; and page 19, lines 13-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the kiosk system as taught by Bluth to include a privacy window that can be activated by a patient or a caregiver to change the window from transparent to opaque to prevent viewing through window as taught by Gallant with the motivation of providing safety, privacy, and security (see: Gallant, page 19, lines 13-22).

As per claim 25, Bluth and Waisbren teach the invention as claimed, see discussion of claim 15, but fail to specifically teach: 
setting a window in the medical services kiosk to an opaque mode.
However, Gallant teaches a modular work cell for a patient room including a privacy window that can be activated by a patient or a caregiver to change the window from transparent to opaque to prevent viewing through window (see: Gallant, Fig. 1-4, ele. 78; and page 19, lines 13-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the kiosk system as taught by Bluth to include a privacy window that can be activated by a patient or a caregiver to change the window from transparent to opaque to prevent viewing through window as taught by Gallant with the motivation of providing safety, privacy, and security (see: Gallant, page 19, lines 13-22).

Response to Arguments
Applicant’s arguments from the response filed on 03/22/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn because “The claims as pending have been substantially amended and include, at least, limitations which integrate them into a practical application. The claims are not all performed by a computer or in a human mind, but rather there are limitations with depend on physically engaging with a patient. For example, claims 9 and 15 call for, among other things, collecting a plurality of medical information from a patient including biometric measurements obtained by biometric devices in the medical services kiosk from a patient in a medical services kiosk. This is a practical, physical application which is not an abstract idea.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The collection of data argued represents extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. Therefore, it does not represent a practical application. 

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 103 rejections should be withdrawn because “Independent claims 9 and 15 include limitations not found in Bluth. For example, claim 9 calls for receiving, by an intake professional in remote communication with the patient in the medical services kiosk by the electronic communication network, the plurality of medical information. Claim 9 further call for determining, by the intake professional, whether a higher qualified health professions needs to be consulted. In addition, claim 9 calls for, if a higher qualified health care professional is needed, providing a communicate interlink with the higher qualified health care professional. Claim 15 includes similar limitations. Neither Bluth nor Schoenberg teach or suggest these features.”
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – see application of prior art Waisbren.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and includes:
U.S. Patent Application Publication 2002/0104271 to Gallant (see paragraph 52).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626